332 S.W.3d 923 (2011)
Catherine Marie DACE, Appellant,
v.
Ronald Edward DACE, Respondent.
No. ED 95066.
Missouri Court of Appeals, Eastern District, Division Three.
March 1, 2011.
Susan K. Roach, Clayton, MO, for appellant.
Gary M. Siegel, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Catherine Dace (Wife) appeals the circuit court's judgment denying her motion for relief from judgment in her divorce from Ronald Dace (Husband).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).